Exhibit 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 This Certificate is being delivered pursuant to the requirements of Section1350 of Chapter63 (Mail Fraud) of Title 18 (Crimes and Criminal Procedures) of the United States Code and shall not be relied on by any person for any other purpose. The undersigned, who are the Chief Executive Officer and Chief Financial Officer, respectively, of Manhattan Associates, Inc. (the “Company”), hereby each certify that, to the undersigned’s knowledge: 1. the Annual Report on Form 10-K of the Company for the twelve month period ended December31, 2016 (the “Report”), which accompanies this Certification, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. all information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this 3rd day of February, 2017 /s/ Eddie Capel Eddie Capel, President and Chief Executive Officer /s/ Dennis B. Story Dennis B. Story, Executive Vice President, Chief Financial Officer, and Treasurer In accordance with SEC Release No.34-47986, this Exhibit is furnished to the SEC as an accompanying document and is not deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933. A signed original of this written statement required by Section906 of the Sarbanes-Oxley Act of 2002 has been provided to the registrant and will be retained by the registrant and furnished to the Securities and Exchange Commission or its staff upon request.
